                                                                                          FILED
                                                                                 2019 Nov-14 PM 02:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JUNAID AHMAD,                             )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No. 4:19-cv-00532-ACA-GMB
                                          )
JOHN HORTON, Sheriff, et al.,             )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on October 21, 2019, recommending

Respondents’ motion to dismiss be granted and the petition be dismissed as moot

based on Petitioner Junaid Ahmad’s removal to the Dominican Republic. (Doc. 17).

Although the magistrate judge advised Mr. Ahmad of his right to file specific written

objections within fourteen days, the court has not received any objections. In fact,

the United States Postal Service returned Mr. Ahmad’s copy of the report and

recommendation, sent to his address of record, as undeliverable. (Doc. 18).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.                   Because

Mr. Ahmad has been removed, the court can no longer provide meaningful relief.

Thus, the court finds that the petition for writ of habeas corpus is moot. See Nyaga
v. Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003). Accordingly, the court WILL

GRANT Respondents’ motion to dismiss (doc. 16), and WILL DISMISS the

petition WITHOUT PREJUDICE.

     The court will enter a separate order consistent with this opinion.

     DONE and ORDERED this November 14, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE
